                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

CAROL CREEK                                                                 PLAINTIFF

v.                               No. 2:18-CV-02045

E-Z MART STORES, INC.                                                      DEFENDANT

                                     JUDGMENT

      Following the unanimous jury verdict (Doc. 42) returned for Defendant, IT IS HEREBY

ADJUDGED that Carol Creek’s claims against E-Z Mart Stores, Inc. are DISMISSED WITH

PREJUDICE.

      IT IS SO ADJUDGED this 24th day of April, 2019.


                                                        /s/P. K. Holmes, 
                                                        P.K. HOLMES, III
                                                        U.S. DISTRICT JUDGE
